Name: Commission Regulation (EC) No 606/2001 of 23Ã March 2001 on implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards derogations of Member States
 Type: Regulation
 Subject Matter: European Union law;  economic analysis
 Date Published: nan

 Avis juridique important|32001R0606Commission Regulation (EC) No 606/2001 of 23 March 2001 on implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards derogations of Member States Official Journal L 092 , 02/04/2001 P. 0001 - 0038Commission Regulation (EC) No 606/2001of 23 March 2001on implementing Council Regulation (EC) No 1165/98 concerning short-term statistics as regards derogations of Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1165/98 of 19 May 1998 concerning short-term statistics(1), and in particular Articles 13 and 17(h) thereof,Whereas:(1) Regulation (EC) No 1165/98 established a common framework for the production of short-term Community statistics on the business cycle.(2) In accordance with Articles 13 and 17(h) of Regulation (EC) No 1165/98, implementing measures are necessary concerning derogations to be provided.(3) The measures provided for in this Regulation are in accordance with the opinion delivered by the Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom(2),HAS ADOPTED THIS REGULATION:Article 1DerogationsThe derogations referred to in Article 13 and 17(h) of the Regulation (EC) No 1165/98 are specified in the Annex to the present Regulation.Article 2Entry into forceThis Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 March 2001.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 162, 5.6.1998, p. 1.(2) OJ L 181, 28.6.1989, p. 47.ANNEXDEROGATIONSThe following tables indicate the derogations required for each indicator in each annex of Regulation (EC) No 1165/98.The first column contains a reference to the indicators listed in the Regulation. The letter given in the code for the indicators refers to the relevant annex of Regulation (EC) No 1165/98.The second column indicates whether a derogation is needed. If one is not needed, "none" is recorded; if one is needed, it is indicated as "complete" or "partial". If a complete derogation is needed for a particular indicator, this indicates that no data is available for that indicator. If a partial derogation is needed, some information will be available, although this will not be in accordance with all of the provisions of the Regulation. The remaining columns in the table indicate for the partial derogations which particular aspect of the requirements for that indicator can not be met. These may be that the indicator will be (i) late (extra time needed), (ii) calculated less frequently than required (frequency), (iii) incomplete in its activity coverage (activities not covered), (iv) not available for all levels of activity breakdowns required (lack of activity detail), (v) not available for all construction breakdowns (lack of CC detail - only relevant for Annex B indicators) or (vi) other reasons.With respect to deadlines, the Regulation provides for an extra 15 calendar days in the transmission deadline for countries with value added below a certain threshold. Derogations for extended deadlines in the tables below refer to extensions beyond this 15-day extension.One final column is provided in the tables to indicate the expected ending date of the derogations. The dates given in this column normally refer to the first reference period for which data will be sent without the derogation. As such, the first transmission of such data may be several months thereafter.1.1. General derogation - relevant for all countriesFor indicators B 411 and B 412, the indexes may be calculated directly from the number of permits rather than from kind-of-activity units.The requested country derogations are presented in the following sequence: Belgium, Denmark, Germany, Greece, Spain, France, Ireland, Italy, Luxembourg, The Netherlands, Austria, Portugal, Finland, Sweden, the United Kingdom.1. BELGIUM>TABLE>2. DENMARK>TABLE>3. GERMANY>TABLE>4. GREECE>TABLE>5. SPAIN>TABLE>6. FRANCE>TABLE>7. IRELAND>TABLE>8. ITALY>TABLE>9. LUXEMBOURG>TABLE>10. THE NETHERLANDS>TABLE>11. AUSTRIA>TABLE>12. PORTUGAL>TABLE>13. FINLAND>TABLE>14. SWEDEN>TABLE>15. UNITED KINGDOM>TABLE>AppendixTO THE REQUEST OF ITALYList of economic activities indicated in Annex D of the Regulation on short-term statistics; dates for availability of first indices for each of these requested variables>TABLE>